IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DALLAS JACKSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4826

DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Respondent.

___________________________/

Opinion filed February 24, 2015.

Petition for Writ of Certiorari.

David M. Robbins and Susan Z. Cohen, of Epstein & Robbins, Jacksonville, for
Petitioner.

Stephen D. Hurm, General Counsel, and Kimberly A. Gibbs, Senior Assistant
General Counsel, Orlando, for Respondent.




PER CURIAM.

      DENIED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.